USCA4 Appeal: 22-1342      Doc: 5        Filed: 09/12/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1342


        RONALD SATISH EMRIT,

                            Plaintiff - Appellant,

                     v.

        NATIONAL SECURITY AGENCY (NSA),

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:22-cv-00639-GLR)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Ronald Satish Emrit, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1342       Doc: 5         Filed: 09/12/2022      Pg: 2 of 2




        PER CURIAM:

               Ronald Satish Emrit appeals the district court’s order dismissing his civil action for

        failure to state a claim. On appeal, we confine our review to the issues raised in the

        informal brief. See 4th Cir. R. 34(b). Because Emrit’s informal brief does not challenge

        the basis for the district court’s disposition, he has forfeited appellate review of the court’s

        order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

        an important document; under Fourth Circuit rules, our review is limited to issues

        preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                          AFFIRMED




                                                       2